Citation Nr: 1315323	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  11-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from January 1951 to December 1952.  The Veteran was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied reopening of service connection for bilateral hearing loss and denied the claim for service connection of tinnitus.  The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

On a February 2011 VA Form 9, the Veteran requested a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at the local regional office (Travel Board hearing).  At that time, the Veteran indicated that he intended to appeal all of the issues listed on the statements of the case and supplemental statements of the case sent by the RO.  The Veteran was scheduled for a Travel Board hearing in November 2012, and was informed of the date and time of the hearing in a September 2012 letter; however, he failed to report to the scheduled hearing.  


Nonetheless, within days of his failure to appear, in November 2012, the Veteran informed his representative that he would like to reschedule his hearing because he appeared for the hearing at the wrong place.  This request to reschedule the Board hearing, which is dated November 7, 2012, was not received by the Board until May 2013.  It is unclear why this request was not received earlier, as the Veteran faxed the request on November 7, 2012 to either his representative or to VA.  Nevertheless, the Board finds that the Veteran has presented good cause to reschedule the Board hearing.  The Veteran should be afforded an opportunity to provide testimony on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.702, 20.704 (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The Veteran should be scheduled for a Board hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the Veteran at the most recent address of record, and a copy of such notice shall be associated with the claims file.  Thereafter, the case should be returned to the Board, if in order.

The purpose of this remand is to afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



